Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  140465 & (21)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 140465
                                                                    COA: 293694
                                                                    Kalkaska CC: 00-002060-FH
  MICHAEL TIRONI,
           Defendant-Appellant.

  _________________________________________/

         By order of September 29, 2010, the Kalkaska Circuit Court and the Kalkaska
  County Prosecuting Attorney were each directed to submit a written explanation
  concerning the circumstances surrounding written communications between the trial
  judge and the prosecutor that allegedly were not served on defendant and/or defense
  counsel. On order of the Court, the written responses having been received, the
  application for leave to appeal the October 28, 2009 order of the Court of Appeals is
  again considered, and it is DENIED, because the defendant has failed to meet the burden
  of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 7, 2011                    _________________________________________
         s0131                                                                 Clerk